UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22436 Investment Company Act file number: EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Address of principal executive offices) (Zip code) Dr. Joel Shulman 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Name and address of agent for service) (800) 287-9469 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. EntrepreneurShares Global Fund Schedule of Investments September 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 87.09% Administrative and Support Services - 5.31% Expedia, Inc. $ Flight Centre Ltd. (a) Liquidity Services, Inc. (b) ManTech International Corp. Portfolio Recovery Associates, Inc. (b) Seek Ltd. (a) The Geo Group, Inc. TripAdvisor, Inc. (a)(b) Ambulatory Health Care Services - 0.32% MEDNAX, Inc. (b) Amusement, Gambling, and Recreation Industries - 1.26% Las Vegas Sands Corp. Wynn Resorts Ltd. Apparel Manufacturing - 2.05% Guess?, Inc. Lululemon Athletica, Inc. (b) Under Armour, Inc. (b) Zumiez, Inc. (b) Broadcasting (except Internet) - 1.06% CTC Media, Inc. (a) Building Material and Garden Equipment and Supplies Dealers - 0.40% Titan Machinery, Inc. (b) Chemical Manufacturing - 6.76% Alexion Pharmaceuticals, Inc. (b) Galapagos NV (a)(b) Indorama Ventures PCL (a) Inter Parfums, Inc. (a) Jazz Pharmaceuticals PLC (b) LSB Industries, Inc. (b) Optimer Pharmaceuticals, Inc. (b) Regeneron Pharmaceuticals, Inc. (b) Rigel Pharmaceuticals, Inc. (b) Seattle Genetics, Inc. (b) Theravance, Inc. (b) United Therapeutics Corp. (b) Clothing and Clothing Accessories Stores - 3.68% Blue Nile, Inc. (b) LVMH Moet Hennessy Louis Vuitton SA (a) SuperGroup PLC (a)(b) The Finish Line, Inc. The Men's Wearhouse, Inc. Computer and Electronic Product Manufacturing - 8.13% Ambarella, Inc. (a)(b) Axis Communications AB (a) Cabot Microelectronics Corp. (a)(b) 71 CSR PLC - ADR (a) Cypress Semiconductor Corp. IPG Photonics Corp. Ituran Location and Control Ltd. (a) IXYS Corp. (a) Microchip Technology, Inc. Mindray Medical International Ltd. - ADR (a) National Instruments Corp. Nidec Corp. (a) Parrot SA (a)(b) Spreadtrum Communications, Inc. - ADR (a) Stratasys Ltd. (b) Construction of Buildings - 0.52% Africa Israel Investment Ltd. (a)(b) Direcional Engenharia SA (a) Credit Intermediation and Related Activities - 1.25% Capital One Financial Corp. Credit Acceptance Corp. (b) Data Processing, Hosting and Related Services - 1.43% CoStar Group, Inc. (b) ExlService Holdings, Inc. (b) Riverbed Technology, Inc. (a)(b) Shutterstock, Inc. (b) Educational Services - 0.62% K12, Inc. (b) Electrical Equipment, Appliance, and Component Manufacturing - 1.91% Alpha & Omega Semiconductor Ltd. (a)(b) iRobot Corp. (b) Taser International, Inc. (b) Fabricated Metal Product Manufacturing - 0.44% B/E Aerospace, Inc. (b) Food Manufacturing - 3.01% Charoen Pokphand Foods PCL (a) Golden Agri-Resources Ltd. (a) J&J Snack Foods Corp. MHP SA (a) The Hain Celestial Group, Inc. (b) Wilmar International Ltd. (a) Food Services and Drinking Places - 3.31% Chipotle Mexican Grill, Inc. (b) Panera Bread Co. (b) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. General Merchandise Stores - 1.38% Gordmans Stores, Inc. SM Investments Corp. (a) Health and Personal Care Stores - 0.45% China Shineway Pharmaceutical Group Ltd. (a) Hospitals - 0.61% IPC The Hospitalist Co., Inc. (b) Insurance Carriers and Related Activities - 2.47% HCI Group, Inc. Meadowbrook Insurance Group, Inc. Mercury General Corp. Molina Healthcare, Inc. (b) National Interstate Corp. The Navigators Group, Inc. (b) Internet Publishing and Broadcasting and Web Search Portals - 0.48% QSC AG (a) Machinery Manufacturing - 1.54% Fabrinet (a)(b) II-VI, Inc. (b) Merchant Wholesalers, Durable Goods - 0.60% American Axle & Manufacturing Holdings, Inc. (b) Merchant Wholesalers, Nondurable Goods - 2.50% Chow Sang Sang Holdings International Ltd. (a) Herbalife Ltd. (a) Inditex SA (a) Ports Design Ltd. (a) Mining (except Oil and Gas) - 1.34% Antofagasta PLC (a) DMCI Holdings, Inc. (a) Eurasian Natural Resources Corp. PLC (a)(b) Miscellaneous Manufacturing - 5.07% BioMerieux SA (a) Cochlear Ltd. (a) Coloplast A/S (a) Globus Medical, Inc. (b) ICU Medical, Inc. (b) Intuitive Surgical, Inc. (b) Renishaw PLC (a) Motion Picture and Sound Recording Industries - 0.50% Netflix, Inc. (b) Motor Vehicle and Parts Dealers - 0.58% Sonic Automotive, Inc. Nonstore Retailers - 2.46% eBay, Inc. (a)(b) MercadoLibre, Inc. (a) Sohu.com, Inc. (a)(b) Oil and Gas Extraction - 0.33% Contango Oil & Gas Co. Other Information Services - 0.80% Google, Inc. (b) Travelzoo, Inc. (b) Personal and Laundry Services - 1.21% Natura Cosmeticos SA (a) Service Corp. International Pipeline Transportation - 0.18% Kinder Morgan Energy Partners L.P. Primary Metal Manufacturing - 1.39% Cia Siderurgica Nacional SA (a) MMX Mineracao e Metalicos SA (a)(b) Novolipetsk Steel OJSC Steel Dynamics, Inc. Professional, Scientific, and Technical Services - 9.38% comScore, Inc. (b) iGATE Corp. (a)(b) JCDecaux SA (a) Netscout Systems, Inc. (b) PAREXEL International Corp. (a)(b) Park24 Co. Ltd. (a) Solera Holdings, Inc. (a) Sourcefire, Inc. (b) SYKES Enterprises, Inc. (b) Synchronoss Technologies, Inc. (b) Syntel, Inc. VeriSign, Inc. (a)(b) Virtusa Corp. (b) VistaPrint NV (a)(b) Vocus, Inc. (a)(b) Publishing Industries (except Internet) - 1.48% Concur Technologies, Inc. (b) Synopsys, Inc. (a)(b) The Ultimate Software Group, Inc. (b) Real Estate - 1.10% Hopewell Holdings Ltd. (a) MRV Engenharia e Participacoes SA (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.15% Cohen & Steers, Inc. Evercore Partners, Inc. (a) Federated Investors, Inc. Lundbergforetagen AB (a) Morningstar, Inc. Partners Group Holding AG (a) The Charles Schwab Corp. Westwood Holdings Group, Inc. Support Activities for Mining - 0.73% W&T Offshore, Inc. Telecommunications - 1.29% Oplink Communications, Inc. (a)(b) Ubiquiti Networks, Inc. Transportation Equipment Manufacturing - 0.83% Tesla Motors, Inc. (b) Utilities - 0.61% ITC Holdings Corp. Waste Management and Remediation Services - 0.55% Clean Harbors, Inc. (b) Water Transportation - 0.62% Hornbeck Offshore Services, Inc. (b) TOTAL COMMON STOCKS (Cost $17,382,606) CLOSED-ENDED MUTUAL FUNDS - 1.82% Funds, Trusts, and Other Financial Vehicles - 1.82% Ares Capital Corp. Hercules Technology Growth Capital, Inc. PennantPark Investment Corp. TOTAL CLOSED-ENDED MUTUAL FUNDS (Cost $423,901) REAL ESTATE INVESTMENT TRUSTS (REITs) - 1.09% Real Estate - 1.09% DuPont Fabros Technology, Inc. Equity Residential TOTAL REAL ESTATE INVESTMENT TRUSTS (REITs) (Cost $253,837) MONEY MARKET FUNDS - 10.16% First American Treasury Obligations Fund, 0.00% (c) TOTAL MONEY MARKET FUNDS (Cost $2,517,932) Total Investments (Cost $20,578,276) - 100.16% Liabilities in Excess of Other Assets - (0.16)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt. (a) Global security, as defined in the Fund's prospectus. (b) Non-income producing security. (c) Variable rate security.The rate listed is as of September 30, 2013. 1) Fair Valuation Pricing Inputs (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are as follow: Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; Level 2 - Significant inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; Level 3 - Significant inputs that are unobservable. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk.Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors.A financial instrument's level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.However, the determination of what constitutes "observable" requires significant judgment by the Fund.The Fund considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market.The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Fund's perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, and are therefore classified within Level 1, include active listed equities and real estate investment trusts, closed-ended mutual funds, and certain money market securities.Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2.Investments classified within Level 3 have significant unobservable inputs, as they trade infrequently or not at all.The table below is a summary of inputs used to value the Fund's investments as of September 30, 2013. Investments at Value Total Level 1 Level 2 Level 3 Total Common Stock* $ $ $
